INDEX TO EXHIBITS Exhibit Number Exhibit No. 23Consent of Deloitte & Touche LLP 16 Exhibit No. 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-155541 on Form S-8 of our report dated June 21, 2012, relating to the financial statements and supplemental schedule of Savings Plan for Employees of Florida Progress Corporation appearing in this Annual Report on Form 11-K of Savings Plan for Employees of Florida Progress Corporation for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Raleigh, North Carolina June 21, 2012 17
